SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 Online Consortium Corp. (Exact name of registrant as specified in its charter) British Columbia, Canada Not Applicable (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) P.O. Box 11133, #2250  1055 W. Georgia St. Vancouver V6E 3P3 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number: (604) 689-4200 Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Title of Class Common Shares This registration statement contains statements of a forward-looking nature relating to future events or future performance of Online Consortium Corp. ("Online"). These statements are only predictions and actual events or results may differ materially. In evaluating such statements, you should carefully consider the various factors identified in this registration statement which could cause actual results to differ materially from those expressed in or implied by, any forward-looking statements, including those set forth in " Factors That May Affect Future Results." See "Cautionary Note Regarding Forward-Looking Statements." Exchange Rate Information. We publish our consolidated financial statements in Canadian dollars.
